DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite “an alkyl derivate of another phosphorus-containing diacid…” It is unclear what “another” is in reference to.

Claims 2-10 and 12-14 are dependent claims which fail to alleviate the issues above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7, and 9-14, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 16-18, of recently allowed U.S. Application no. 16/399,544. (hereinafter App. No. ‘544).

As cite below, although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach each and every component and thus, read upon the instant claims in an anticipatory fashion.

Regarding claims 1, 5, 6, 7, and 9-12, App. No. ‘544 teaches a polyisocyanate composition, comprising: (A) at least one polyisocyanate obtainable by reacting at least one monomeric isocyanate, (B) at least one salt in an amount of 10 to 300 ppm by weight, based on component (A), consisting of (B1) a phosphorus-containing acidic compound and (B2) an open-chain trisubstituted amine, (C) at least one sterically hindered phenol, (D) optionally at least one further antioxidant, (E) at least one Lewis-acidic organic metal compound capable of 
    PNG
    media_image1.png
    87
    123
    media_image1.png
    Greyscale
wherein R1 to R9 is in each case independently alkyl, (claim 7), wherein the open-chain trisubstituted amine (B2) is a trialkylamine, (claim 8), and wherein the open-chain trisubstituted amine (B2) comprises a first corresponding acid having a pKa in aqueous solution between 5 and 14 at 25.degree. C. (claim 9).

Regarding claim 2-4, App. No. ‘544 teaches wherein the monomeric isocyanate is a diisocyanate selected from the group consisting of hexamethylene 1,6-diisocyanate, pentamethylene 1,5-diisocyanate, isophorone diisocyanate, 1,3-bis(isocyanatomethyl)cyclohexane, 4,4'-di(isocyanatocyclohexyl)methane and 2,4'-di(isocyanatocyclohexyl)methane, (claim 2), wherein the polyisocyanate (A) comprises isocyanurate groups, biuret groups, urethane groups, allophanate groups and/or iminooxadiazinedione groups. (claim 3 and 4).

Regarding claims 13-14. App. No. ‘544 teaches a process for producing polyurethane coatings, which comprises reacting a polyisocyanate composition according to claim 1 with at least one binder comprising isocyanate-reactive groups, (claim 17), with at least one binder selected from the group consisting of polyacrylate polyols, polyester polyols, polyether polyols, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 13, and 14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0059251 A1 to Poppe et al. (hereinafter Poppe) as evidenced by BASF Technical Data Sheet, “Basnat HI 100,” pp. 1-2, (2016), (hereinafter BASF Datasheet 1).

Regarding claims 1-4, 11, 13, and 14, Poppe teaches a partially silanized HDI trimer curing agent obtained from first mixing a trimerized isocyanate, Basonat HI 100, with Dynasilan 1189, and Dynasilan 1124, which is then mixed with a polyacrylate polyol, solvent naptha, and . 

Claim(s) 1-3, 5, 6, 8, 11, 13 and 14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-099654 A to Shimizu. (hereinafter Shimizu).

Regarding claims 1-3, 5, 6, 11, 13 and 14, Shimizu teaches an aqueous coating comprising mixing an acrylic polyol, hexamethylene diisocyanate, triethylamine, water, silicon dioxide and N-methylpyrrolidone to form the main agent, which is then mixed with hexamethylene diisocyanate and diethylene glycol diethyl ether to form the coating composition (Examples, para 29-31).  The above hexamethylene diisocyanate meets the polyisocyanate cited in claims 1, 3, Shimizu further teaches the polyisocyanate is preferably a reaction product of isophorone diisocyanate, which meets the cycloaliphatic polyisocyanate  cited in claim 2. The above triethylamine meets the claimed additive of claims 1, 5 and 6, with the pKa as cited on page 18, ln 4-14 of the Applicant’s specification. The above composition is applied to a surface and dried to form a coating, (para 31-32), which meets claim 13. The above 

Regarding claim 8, as cited above and incorporated herein, Shimizu teaches claim 1. Shimizu further teaches the composition having 1.5 parts of triethylamine (101.2 g/mol) with 180 parts of water (18 g/mol), (para 29-31), which correlates to 0.015 mol of triethylamine to 10 mol of water, which is a substoichiometric amount of additive to water and meets clam 8.

Claim(s) 1-6, and 11-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0045190 A1 to Groenewolt et al. (hereinafter Groenewolt) as evidenced by BASF Technical Data Sheet, “Basnat HI 100,” pp. 1-2, (2016), (hereinafter BASF Datasheet 1).

Regarding claims 1-6, and 11-14, Groenewolt teaches a coating composition comprising a binder, a crosslinking agent, and at least one catalyst (See abstract). Specifically, in the Examples, a silanized curative is formed from mixing Basonat HI 100, with Dynasilan 1124, and slvent naptha (para 142-145). A catalyst is formed by mixing triethylamine with bis(2-ethylhexyl) phosphate (para 154-158). Groenewolt further teaches the coating composition is formed by mixing polyacrylate polyol with solvent naptha and the above catalyst to form the binder component with is then mixed with the above modified HDI isocyanurate(para 165-166). The coating composition is applied to a substrate (para 132), and cured (para 135), which meets claim 13. The above mixture of triethylamine with bis(2-ethylhexyl) phosphate meets the additive and the above triethylamine meets the claimed additive of claims 1, 5 and 6, with the . 

Claim(s), 1-6, 11, 13, and 14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0044578 A1 Bernard et al. (hereinafter Bernard) as evidenced by VencoreX Product Data Sheet, “Tolonate HDT 90,” pp. 1-2 (2012), (hereinafter VencoreX).

Regarding claims 1-6, 11, 13, and 14, Bernard teaches a polyisocyanate composition comprising a polyisocyanate emulsion and a polyol (See abstract). Specifically, the emulsion is obtained by mixing Rhodafac RE 610, a mono and diester of polyoxyethylated nonylphenol, with N,N-dimethylcyclolhexylamine (para 237), which is then mixed with a polyisocyanate, Tolonate HDT HR 90, solvesso 100 solvent, and methylethylketoxime MEKO, (para 237-239). The above Rhodafac RE 610 meets the claimed mono- and di C9 alkyl phosphate, the N,N-dimethylcyclolhexylamine meets the trisubstituted amine with the pKa as cited on page 18, ln 4-14 of the Applicant’s specification, and the Tolonate HDT HR 90 meets the claimed (cyclo)aliphatic isocyanurate trimer of HDI as evidenced of page 1 of VencoreX. Bernard further teaches the above is further mixed with a polyester polyol (para 246-249), applied to a coating and cured (para 252).

Claim 1-3, and 10-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0226071 A1 to Leschinski et al. (hereinafter Leschinski).

Regarding claims 1-3, and 10-12, Leschinski teaches preparing polyisocyanates comprising biuret groups by mixing at least one (cyclo)aliphatic diisocyanate and/or polyisocyanate, at least one (cyclo)aliphatic diamine, at least one acid, at least one solvent and water (para 20-26), wherein the (cyclo)aliphatic diisocyanate is preferably isophorone diisocyanate (para 36), which meets claims 2 and 3, and the catalyst is dialkyl esters of phosphoric acid such as preferably diisopropyl phosphate (para 69-70), which meets the claimed additive. Leschinski also teaches that further catalyst that can be used include Lewis acids (para 74), which meets claims 10 and 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poppe.

Regarding claim 7, as cited above and incorporated herein, Poppe teaches claim 1. Poppe further teaches the above catalyst, i.e. Nacure 4167, is used in an amount of 0.01-20 wt of the coating composition. (para 30). Poppe further teaches 100 parts of component A with 100 parts of partially silanized HDI trimer component B (para 130-131). If the above the catalyst Nacure 4167 is used in 0.01-20 wt% of the composition, this correlates to 0.002-40 parts of Nacure 4167 per 100 parts of polyisocyanate, which further correlates to 0.002-28 wt% of catalyst per polyisocyanate, which overlaps and meets the claimed range of 10-300 ppm per polyisocyanate, or 0.001-0.03 wt%. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2011/0045190 A1 to Groenewolt et al. (hereinafter Groenewolt) as evidenced by BASF Technical Data Sheet, “Basnat HI 100,” pp. 1-2, (2016), (hereinafter BASF Datasheet 1), as applied to claim 1, and in further view of US 2018/0244950 A1 to Laas et al. (hereinafter Laas).


	Groenewolt does not explicitly teach a phenol.
	However, Laas teaches a coating comprising a polyisocyanate component, a hydroxyl-functional binder component, and additives (para 14-18), used in the field of 2K polyurethane coatings (para 1-2), which is the same field of use as cited above in Groenewolt. Lass further teaches that additives include antioxidants, i.e. free radical scavengers, (para 97), and suitable antioxidants are sterically hindered phenols (para 101), which demonstrates that sterically hindered phenols are suitable antioxidant additives that can be used in polyurethane coatings. 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the sterically hindered phenols of Laas as the additive of Groenewolt because Laas teaches the same field of use of 2K polyurethane coatings as cited above in Groenewolt, and Lass further teaches that additives include antioxidants, i.e. free radical scavengers, (para 97), and suitable antioxidants are sterically hindered phenols (para 101), which demonstrates that sterically hindered phenols are suitable antioxidant additives that can be used in polyurethane coatings. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.